294 P.2d 625 (1956)
61 N.M. 52
Lewis Burnham SEWARD, Claimant-Appellant,
v.
COUNTY OF BERNALILLO (DISTRICT COURT), Employer,
Central Insurance and Surety Corporation, Insurer, Defendants-Appellees.
No. 6016.
Supreme Court of New Mexico.
March 5, 1956.
Joseph L. Smith, Henry A. Kiker, Jr., Albuquerque, Robert H. Sprecher, Roswell, for appellant.
Rodey, Dickason, Sloan, Mims & Akin, Charles Larrabee, Albuquerque, for appellees.
SADLER, Justice.
The question for decision: Is a juror who suffers an accidental injury while in the performance of his duties as such entitled to an award of compensation for his injury under the provisions of our Workmen's Compensation Law, 1953 Comp. § 59-10-1 et seq.?
The learned trial judge said nay. So say we. Board of Commissioners of Eagle County v. Evans, 99 Colo. 83, 60 P.2d 225.
The judgment will be affirmed.
It is so ordered.
COMPTON, C. J., LUJAN and McGHEE, JJ., and E. T. HENSLEY, Jr., District Judge, concur.